Van−002 [Notice of Hearing] (Rev. 05/14)

                        UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION


In re:                                                                            Case No. 18−82948−CRJ11
Sarai Services Group, Inc.                                                        Chapter 11
                                             EIN: 46−2302969


          Debtor(s)

                                            NOTICE OF HEARING
       Notice is hereby given that a hearing will be held to consider and act upon the following:

       350 − Response to State of Michigan's Application for Administrative Expense Filed by Debtor Sarai
       Services Group, Inc. (Shepard, Tazewell)

       352 − Application for Administrative Expenses Filed by Creditor State of Michigan, Department of Treasury
       (Attachments: # 1 Proof of Service) (Kerwin, Katherine)

       Date: Tuesday, December 3, 2019                  Time: 02:30 PM

         Location: Federal Building, Cain St Entrance, 3rd Floor Courtroom, Decatur, AL 35601
        Attorneys should attend all scheduled hearings. If a conflict is known, the Court should be notified
immediately. Continuances of non−evidentiary hearings may be granted if all parties consent. Evidentiary hearings
will not be continued except for good cause shown. If there is a failure to attend a scheduled hearing, and the Court
has not been notified of the reason for the failure, the Court may enter appropriate orders. Attendance is not required
if a settlement has been reached as approved by all parties and filed with the Court by an attorney prior to the hearing
date.

Dated: November 15, 2019                                     By:

                                                             Joseph E. Bulgarella, Clerk
                                                             United States Bankruptcy Court
bng
